Title: To Thomas Jefferson from Albert Gallatin, 23 December 1807
From: Gallatin, Albert
To: Jefferson, Thomas


                        
                            
                                23 Dec 1807
                            
                        
                        
                     Batture 
                  
                        How would it answer 1. to cede to N. Orleans the right of the U.S. to the batture there 2. In order to quiet
                            the apprehensions excited by Livingston, to relinquish to all other ripuarians any claim to the
                            alluvions adjacent to their lands.
                        
                            A. G.
                        
                        
                            Adair at Washita. We cannot I believe do any thing with him
                        
                    